Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: CHC orders additional Sikorsky S-92 and AgustaWestland AW139 helicopters, enters into agreements for corresponding MRO capabilities and agrees to additional $225M USD lease finance facility VANCOUVER, Nov. 1 /CNW/ - CHC Helicopter Corporation ("CHC") (TSX: FLY.A and FLY.B; NYSE: FLI) announced today that its worldwide helicopter support division, Heli-One, has entered into new purchase contracts for delivery of 12 Sikorsky S-92 helicopters with a subsidiary of Sikorsky Aircraft Corporation ("Sikorsky"), and, 13 AgustaWestland AW139 helicopters with Agusta S.p.A ("Agusta"). These purchases support CHC's commitment to acquiring new technology aircraft and are part of CHC's fleet renewal plan to meet the demands of its global customers. The first S-92 helicopter from this order is expected to be delivered to CHC in June 2009 with deliveries continuing through March 2012. The first AW139 helicopter from this order is expected to be delivered to CHC later this year, with deliveries continuing through late 2011. CHC has already acquired 16 S-92 and eight AW139 helicopters under previous orders. Including the 12 S-92 helicopters from this order, essentially all of CHC's heavy helicopter orders to be delivered in fiscal 2008 are committed to customer contracts, with approximately 55% of heavy helicopter orders committed on contract for all years. Including the 13 AW139 helicopters in this new order, approximately 85% of CHC's medium helicopter orders to be delivered in fiscal 2008 are committed to customer contracts, with approximately 45% of medium helicopter orders committed on contract for all years. Concurrent with these purchase contracts, Heli-One has entered into: << - an agreement with Sikorsky to complete post-delivery modifications on S-76 helicopters owned and/or operated by CHC and third parties; - an agreement with a subsidiary of Sikorsky to provide overhaul and repair services for the main, tail and intermediate rotor transmissions of S-92 helicopters owned and/or operated by CHC; and - an agreement with Agusta to complete post-delivery modifications on AW139 helicopters owned and/or operated by CHC. It is also expected that Heli-One, upon meeting certain terms and conditions, will enter into: - an agreement with Sikorsky to complete post-delivery modifications on Sikorsky S-92 helicopters owned and/or operated by CHC and third parties; - an agreement with a subsidiary of Sikorsky to perform repair, overhaul and warranty services on certain S-92 helicopter components for third parties; - an agreement with GE Aviation to perform repair and overhauls of CT7- 8A engines (fitted on the S-92 helicopter) that are owned and/or operated by CHC; - an agreement with Agusta to overhaul the main and tail rotor transmissions and provide maintenance and parts support services for AW139 helicopters owned and/or operated by CHC and third parties; and - an agreement with Pratt & Whitney to perform repair and overhaul on PT6C-67C engines (fitted on the AW139 helicopter) that are owned and/or operated by CHC. >> As a result of these agreements, Heli-One will exit from power-by-the-hour (PBH) support agreements with these Original Equipment Manufacturers ("OEMs") on the S-92 and AW139 helicopters owned and/or operated by CHC. With the addition of these new maintenance, repair and overhaul ("MRO") capabilities, Heli-One will have the ability to support all the newly introduced aircraft types, including the Eurocopter EC225 helicopter, the Sikorsky S-76 and S-92 helicopters and the AgustaWestland AW139 helicopter. In addition, independent of the purchase contracts and new MRO capabilities, CHC, the Royal Bank of Scotland ("RBS") and Export Development Canada ("EDC") have reached commercial agreement and are completing final documentation to expand an existing CHC/RBS lease facility by US$225 million.
